Case: 13-40808   Document: 00513082089    Page: 1   Date Filed: 06/17/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 13-40808
                            Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 17, 2015
ROBERT L. MARTIN, JR.,
                                                                  Lyle W. Cayce
                                                                       Clerk
                        Petitioner-Appellant

v.

SCOTT YOUNG, Warden,

                        Respondent-Appellee




Cons. w/ No. 14-40217

ROBERT L. MARTIN, JR.,

                        Petitioner-Appellant

v.

MICHAEL CARVAJAL, Warden,

                        Respondent-Appellee




                Appeals from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 5:13-CV-31
     Case: 13-40808      Document: 00513082089            Page: 2   Date Filed: 06/17/2015


                                      No. 13-40808

Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Robert L. Martin, Jr., federal prisoner # 09784-026, appeals the district
court’s denial and dismissal of two separate 28 U.S.C. § 2241 applications
wherein he challenged the Bureau of Prisons (BOP) disciplinary findings
regarding an escape charge as well as charges of violating Disciplinary Code
108 --- possession, manufacture, or introduction of a hazardous tool --- and
Disciplinary Code 305 --- possession of anything not authorized. Martin argues
that the district court abused its discretion by concluding that he had failed to
exhaust his administrative remedies and summarily dismissing his § 2241
application    challenging     the    imposition     of     punishment     following    the
disciplinary hearing officer’s (DHO) conclusion that he was guilty of escape.
He further argues that the district court erred by denying the sufficiency of the
evidence, due process, and equal protection claims he raised in the § 2241
application challenging the punishment imposed following the DHO’s
conclusion that he was guilty of possession of a hazardous tool, namely an
unauthorized MP3 player.
       We review the district court’s findings of fact for clear error and issues
of law de novo. Wilson v. Roy, 643 F.3d 433, 434 (5th Cir. 2011). Where, as
here, a district court has dismissed a § 2241 application for failure to exhaust
administrative remedies, this court reviews for an abuse of discretion. See
Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
      Case: 13-40808     Document: 00513082089       Page: 3   Date Filed: 06/17/2015


                                    No. 13-40808

       The record reveals that Martin completed only three of the four
necessary steps in the BOP’s administrative complaint resolution process
following the DHO’s conclusion that he was guilty of escape. See Woodford v.
Ngo, 548 U.S. 81, 90 (2006); 28 C.F.R. §§ 542.13, 542.14, 542.15.                 His
substantial compliance is insufficient to satisfy the requirements of
exhaustion.    Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001).
Accordingly, the district court did not abuse its discretion by dismissing his
§ 2241 application for lack of exhaustion. See id.; Fuller, 11 F.3d at 62.
        The record further reveals that the BOP afforded Martin all of the due
process rights to which an inmate is entitled during a disciplinary hearing. See
Wolff v. McDonnell, 418 U.S. 539, 556 (1974); Morgan v. Quarterman, 570 F.3d
663, 668 (5th Cir. 2009). Martin’s assertion that the BOP did not allow him to
present the MP3 player as evidence during his hearing for violating
Disciplinary Code 108 and Disciplinary Code 305 rings hollow as he did not
request to present witnesses or evidence. Regarding the sufficiency of the
evidence, the reporting officer’s written statement that Martin was in
possession of an unauthorized MP3 player -- which the BOP classified as a
hazardous tool -- was, standing alone, adequate to satisfy the standard that
the    disciplinary    conviction   be   supported    by   some    evidence.      See
Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454-456 (1985); Hudson
v. Johnson, 242 F.3d 534, 536 (5th Cir. 2001).
       As to Martin’s argument that the BOP violated his equal protection
rights because it charged him with the more serious Code 108 violation and
imposed severe sanctions against him in contrast to the actions taken against
other inmates accused of the same offense, the argument is without merit.
Martin cannot demonstrate that the BOP acted with a discriminatory purpose
due to his membership in a particular group. See Priester v. Lowndes Cnty.,



                                          3
    Case: 13-40808    Document: 00513082089    Page: 4   Date Filed: 06/17/2015


                                No. 13-40808

354 F.3d 414, 424 (5th Cir. 2004); Woods v. Edwards, 51 F.3d 577, 580 (5th Cir.
1995). Accordingly, the judgment of the district court is AFFIRMED.




                                      4